Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 1 of 16 Page ID #:4059




       Shayla Myers, SBN 264054
     1
       Mallory Andrews, SBN 312209
     2 LEGAL AID FOUNDATION OF LOS ANGELES
       7000 S. Broadway, Los Angeles, CA 90003
     3 Tel.: (213) 640-3983
     4 Email(s): smyers@lafla.org
                 mbandrews@lafla.org
     5
       Attorneys for Plaintiffs,
     6 Gladys Zepeda, Miriam Zamora,
     7 Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
       Marquis Ashley, and Ktown for All.
     8
     9 [Additional Attorneys on Next Page]
   10
   11                      UNITED STATES DISTRICT COURT
   12           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   13
   14                                            Case No.: 2:19-cv-06182-DSF-PLA
         JANET GARCIA, et at.,                   Assigned to: District Judge,
   15                                            Honorable Dale S. Fischer; Chief
                                   Plaintiffs,   Magistrate Judge, Honorable Paul L.
   16                                            Abrams.
                           vs.
   17
         CITY OF LOS ANGELES, et al.,            STIPULATED PROTECTIVE
   18                                            ORDER
   19
                                  Defendants.
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 2 of 16 Page ID #:4060




     1 Catherine Sweetser, SBN 271142
       John Washington, SBN 315991
     2 SCHONBRUN SEPLOW HARRIS
     3 HOFFMAN & ZELDES LLP
       11543 West Olympic Blvd.
     4 Los Angeles, CA 90064
     5 Telephone: (310) 396-0731
       Email(s): csweetser@sshhzlaw.com
     6           jwashington@sshhzlaw.com
     7
      Benjamin A. Herbert, SBN 277356
    8 William L. Smith, SBN 324235
    9 KIRKLAND & ELLIS LLP
      555 South Flower Street
   10 Los Angeles, CA 90071
   11 Telephone: (213) 680 8400
      Email: benjamin.herbert@kirkland.com
   12        william.smith@kirkland.com
   13
      Michael Onufer, SBN 300903
   14 KIRKLAND & ELLIS LLP
   15 2049 Century Park East
      Los Angeles, CA 90067
   16 Telephone: (310) 552-4200
   17 Email: michael.onufer@kirkland.com
   18 Attorneys for Plaintiffs, Ktown for All, Janet Garcia,
   19 Peter Diocson Jr., Marquis Ashley, and Ali El-Bey.
   20
      MICHAEL FEUER, City Attorney
   21 KATHLEEN A. KENEALY, Chief Deputy City Attorney
   22 SCOTT MARCUS, Senior Assistant City Attorney
      GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
   23 FELIX LEBRON, Deputy City Attorney (SBN 232984)
   24 A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
      200 N. Main Street, City Hall East, Room 675, Los Angeles, CA 90012
   25 Telephone: (213) 978-7569; Facsimile: (213)978-7011
   26 Email(s): Felix.Lebron@lacity.org
                Patricia.Ursea@lac1ty.org
   27
   28 Attorneys for Defendant, CITY OF LOS ANGELES.

                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 3 of 16 Page ID #:4061




     1     1. GENERAL
     2        1.1    Purposes and Limitations. Discovery in this action is likely to involve
     3 production of confidential, proprietary, or private information for which special
     4 protection from public disclosure and from use for any purpose other than prosecuting
     5 this litigation may be warranted. Accordingly, the parties hereby stipulate to and
     6 petition the Court to enter the following Stipulated Protective Order. The parties
     7 acknowledge that this Order does not confer blanket protections on all disclosures or
     8 responses to discovery and that the protection it affords from public disclosure and
     9 use extends only to the limited information or items that are entitled to confidential
   10 treatment under the applicable legal principles. The parties further acknowledge, as
   11 set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
   12 them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
   13 procedures that must be followed and the standards that will be applied when a party
   14 seeks permission from the court to file material under seal.
   15         1.2    Good Cause Statement. The parties acknowledge that this case may
   16 involve the exchange of private information, including information concerning
   17 individual plaintiffs such as identity documents, health care records and/or insurance
   18 cards, and past housing records. The parties are entering into this protective order in
   19 order to prevent the public disclosure and/or release of private information.
   20 Accordingly, to expedite the flow of information, to facilitate the prompt resolution
   21 of disputes over confidentiality of discovery materials, to adequately protect
   22 information the parties are entitled to keep confidential, to ensure that the parties are
   23 permitted reasonable necessary uses of such material in preparation for and in the
   24 conduct of trial, to address their handling at the end of the litigation, and serve the
   25 ends of justice, a protective order for such information is justified in this matter. It is
   26 the intent of the parties that information will not be designated as confidential for
   27 tactical reasons and that nothing be so designated without a good faith belief that it
   28

                                              -1-
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 4 of 16 Page ID #:4062




     1 has been maintained in a confidential, non-public manner, and there is good cause
     2 why it should not be part of the public record of this case.
     3     2. DEFINITIONS
     4        2.1    Action: Garcia v. City of Los Angeles, No. 2:19-cv-06182.
     5        2.2    Challenging Party: a Party or Non-Party that challenges the designation
     6 of information or items under this Order.
     7        2.3    “CONFIDENTIAL” Information or Items: information (regardless of
     8 how it is generated, stored or maintained) or tangible things that qualify for protection
     9 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   10 Cause Statement.
   11         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
   12 support staff).
   13         2.5    Designating Party: a Party or Non-Party that designates information or
   14 items that it produces in disclosures or in responses to discovery as
   15 “CONFIDENTIAL.”
   16         2.6    Disclosure or Discovery Material: all items or information, regardless of
   17 the medium or manner in which it is generated, stored, or maintained (including,
   18 among other things, testimony, transcripts, and tangible things), that are produced or
   19 generated in disclosures or responses to discovery in this matter.
   20         2.7    Expert: a person with specialized knowledge or experience in a matter
   21 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   22 an expert witness or as a consultant in this Action.
   23         2.8    House Counsel: attorneys who are employees of a party to this Action.
   24 House Counsel does not include Outside Counsel of Record or any other outside
   25 counsel.
   26         2.9    Non-Party: any natural person, partnership, corporation, association, or
   27 other legal entity not named as a Party to this action.
   28

                                              -2-
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 5 of 16 Page ID #:4063




     1        2.10 Outside Counsel of Record: attorneys who are not employees of a party
     2 to this Action but are retained to represent or advise a party to this Action and have
     3 appeared in this Action on behalf of that party or are affiliated with a law firm that
     4 has appeared on behalf of that party, including support staff.
     5        2.11 Party: any party to this Action, including all of its officers, directors,
     6 employees, consultants, retained experts, and Outside Counsel of Record (and their
     7 support staffs).
     8        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
     9 Discovery Material in this Action.
   10         2.13     Professional Vendors: persons or entities that provide litigation support
   11    services    (e.g., photocopying, videotaping, translating, preparing exhibits or
   12    demonstrations, and organizing, storing, or retrieving data in any form or medium)
   13    and their employees and subcontractors.
   14         2.14     Protected Material:    any Disclosure or Discovery Material that is
   15    designated as “CONFIDENTIAL.”
   16         2.15     Receiving Party:      a Party that receives Disclosure or Discovery
   17    Material from a Producing Party.
   18      3. SCOPE
   19         The protections conferred by this Stipulation and Order cover not only
   20 Protected Material (as defined above), but also (1) any information copied or extracted
   21 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
   22 Protected Material; and (3) any testimony, conversations, or presentations by Parties
   23 or their Counsel that might reveal Protected Material.
   24         Any use of Protected Material at trial shall be governed by the orders of the trial
   25 judge. This Order does not govern the use of Protected Material at trial.
   26      4. DURATION
   27         Once a case proceeds to trial, all of the court-filed information to be introduced
   28 that was previously designated as confidential or maintained pursuant to this

                                              -3-
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 6 of 16 Page ID #:4064




     1 protective order becomes public and will be presumptively available to all members of
     2 the public, including the press, unless compelling reasons supported by specific factual
     3 findings to proceed otherwise are made to the trial judge in advance of the trial. See
     4 Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)
     5 (distinguishing “good cause” showing for sealing documents produced in discovery
     6 from “compelling reasons” standard when merits-related documents are part of court
     7 record). Accordingly, the terms of this protective order do not extend beyond the
     8 commencement of the trial.
     9     5. DESIGNATING PROTECTED MATERIAL
   10         5.1     Exercise of Restraint and Care in Designating Material for Protection.
   11 Each Party or Non-Party that designates information or items for protection under this
   12 Order must take care to limit any such designation to specific material that qualifies
   13 under the appropriate standards. The Designating Party must designate for protection
   14 only those parts of material, documents, items, or oral or written communications that
   15 qualify so that other portions of the material, documents, items, or communications for
   16 which protection is not warranted are not swept unjustifiably within the ambit of this
   17 Order.
   18         Mass, indiscriminate, or routinized designations are prohibited. Designations
   19 that are shown to be clearly unjustified or that have been made for an improper purpose
   20 (e.g., to unnecessarily encumber the case development process or to impose
   21 unnecessary expenses and burdens on other parties) may expose the Designating Party
   22 to sanctions.
   23         If it comes to a Designating Party’s attention that information or items that it
   24 designated for protection do not qualify for protection, that Designating Party must
   25 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   26         5.2     Manner and Timing of Designations. Except as otherwise provided in this
   27 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
   28

                                             -4-
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 7 of 16 Page ID #:4065




     1 or ordered, Disclosure or Discovery Material that qualifies for protection under this
     2 Order must be clearly so designated before the material is disclosed or produced.
     3        Designation in conformity with this Order requires:
     4              (a) for information in documentary form (e.g., paper or electronic
     5        documents, but excluding transcripts of depositions or other pretrial or trial
     6        proceedings), that the Producing Party affix, at a minimum, the legend
     7        “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
     8        contains protected material. If only a portion or portions of the material on a
     9        page qualifies for protection, the Producing Party also must clearly identify the
   10         protected portion(s) (e.g., by making appropriate markings in the margins).
   11               A Party or Non-Party that makes original documents available for
   12         inspection need not designate them for protection until after the inspecting Party
   13         has indicated which documents it would like copied and produced. During the
   14         inspection and before the designation, all of the material made available for
   15         inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   16         identified the documents it wants copied and produced, the Producing Party
   17         must determine which documents, or portions thereof, qualify for protection
   18         under this Order. Then, before producing the specified documents, the
   19         Producing Party must affix the “CONFIDENTIAL legend” to each page that
   20         contains Protected Material. If only a portion or portions of the material
   21         on a page qualifies for protection, the Producing Party also must clearly identify
   22         the protected portion(s) (e.g., by making appropriate markings in the margins).
   23         (b) for testimony given in depositions that the Designating Party identify the
   24         Disclosure or Discovery Material on the record, before the close of the
   25         deposition.
   26         (c) for information produced in some form other than documentary and for any
   27         other tangible items, that the Producing Party affix in a prominent place on the
   28

                                             -5-
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 8 of 16 Page ID #:4066




     1        exterior of the container or containers in which the information is stored the
     2        legend “CONFIDENTIAL.” If only a portion or
     3        portions of the information warrants protection, the Producing Party, to the
     4        extent practicable, shall identify the protected portion(s).
     5        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
     6 failure to designate qualified information or items does not, standing alone, waive the
     7 Designating Party’s right to secure protection under this Order for such material. Upon
     8 timely correction of a designation, the Receiving Party must make reasonable efforts
     9 to assure that the material is treated in accordance with the provisions of this Order.
   10      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   11         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   12 designation of confidentiality at any time that is consistent with the Court’s Scheduling
   13 Order.
   14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   15 resolution process under Local Rule 37-1, et seq. Any discovery motion must strictly
   16 comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
   17         6.3    Burden. The burden of persuasion in any such challenge proceeding shall
   18 be on the Designating Party. Frivolous challenges, and those made for an improper
   19 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
   20 may expose the Challenging Party to sanctions. Unless the Designating Party has
   21 waived or withdrawn the confidentiality designation, all parties shall continue to
   22 afford the material in question the level of protection to which it is entitled under the
   23 Producing Party’s designation until the Court rules on the challenge.
   24      7. ACCESS TO AND USE OF PROTECTED MATERIAL
   25         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   26 disclosed or produced by another Party or by a Non-Party in connection with this
   27 Action only for prosecuting, defending, or attempting to settle this Action. Such
   28 Protected Material may be disclosed only to the categories of persons and under the

                                             -6-
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 9 of 16 Page ID #:4067




     1 conditions described in this Order. When the Action has been terminated, a Receiving
     2 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
     3 Protected Material must be stored and maintained by a Receiving Party at a location
     4 and in a secure manner that ensures that access is limited to the persons authorized
     5 under this Order.
     6        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
     7 otherwise ordered by the Court or permitted in writing by the Designating Party, a
     8 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
     9 only to:
   10               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   11               well as employees of said Outside Counsel of Record to whom it is
   12               reasonably necessary to disclose the information for this Action;
   13               (b) the officers, directors, and employees (including House Counsel) of
   14               the Receiving Party to whom disclosure is reasonably necessary for this
   15               Action;
   16               (c) Experts (as defined in this Order) of the Receiving Party to whom
   17               disclosure is reasonably necessary for this Action and who have signed
   18               the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   19               (d) the Court and its personnel;
   20               (e) court reporters and their staff;
   21               (f) professional jury or trial consultants, mock jurors, and Professional
   22               Vendors to whom disclosure is reasonably necessary for this Action and
   23               who have signed the “Acknowledgment and Agreement to Be Bound”
   24               (Exhibit A);
   25               (g) the author or recipient of a document containing the information or
   26               custodian or other person who otherwise possessed or knew the
   27               information;
   28

                                              -7-
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 10 of 16 Page ID
                                 #:4068



  1              (h) during their depositions, witnesses, and attorneys for witnesses, in the
  2              Action to whom disclosure is reasonably necessary provided: (1) the
  3              deposing party requests that the witness sign the form attached as Exhibit
  4              A hereto; and (2) they will not be permitted to keep any confidential
  5              information unless they sign the “Acknowledgment and Agreement to Be
  6              Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
  7              ordered by the Court. Pages of transcribed deposition testimony or
  8              exhibits to depositions that reveal Protected Material may be separately
  9              bound by the court reporter and may not be disclosed to anyone except as
 10              permitted under this Stipulated Protective Order; and
 11              (i) any mediator or settlement officer, and their supporting personnel,
 12              mutually agreed upon by any of the parties engaged in settlement
 13              discussions.
 14     8. PROTECTED            MATERIAL        SUBPOENAED            OR      ORDERED
 15        PRODUCED IN OTHER LITIGATION
 16        If a Party is served with a subpoena or a court order issued in other litigation
 17 that compels disclosure of any information or items designated in this Action as
 18 “CONFIDENTIAL,” that Party must:
 19              (a) promptly notify in writing the Designating Party. Such notification
 20              shall include a copy of the subpoena or court order;
 21              (b) promptly notify in writing the party who caused the subpoena or
 22              order to issue in the other litigation that some or all of the material
 23              covered by the subpoena or order is subject to this Protective Order.
 24              Such notification shall include a copy of this Stipulated Protective
 25              Order; and
 26              (c) cooperate with respect to all reasonable procedures sought to be
 27              pursued by the Designating Party whose Protected Material may be
 28              affected. If the Designating Party timely seeks a protective order, the

                                           -8-
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 11 of 16 Page ID
                                 #:4069



  1             Party served with the subpoena or court order shall not produce any
  2             information designated in this action as “CONFIDENTIAL” before a
  3             determination by the court from which the subpoena or order issued,
  4             unless the Party has obtained the Designating Party’s permission. The
  5             Designating Party shall bear the burden and expense of seeking
  6             protection in that court of its confidential material and nothing in these
  7             provisions should be construed as authorizing or encouraging a
  8             Receiving Party in this Action to disobey a lawful directive from another
  9             court.
 10     9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 11       PRODUCED IN THIS LITIGATION
 12             (a) The terms of this Order are applicable to information produced by a
 13             Non-Party in this Action and designated as “CONFIDENTIAL.” Such
 14             information produced by Non-Parties in connection with this litigation
 15             is protected by the remedies and relief provided by this Order. Nothing
 16             in these provisions should be construed as prohibiting a Non-Party from
 17             seeking additional protections.
 18             (b) In the event that a Party is required, by a valid discovery request, to
 19             produce a Non-Party’s confidential information in its possession, and
 20             the Party is subject to an agreement with the Non-Party not to produce
 21             the Non-Party’s confidential information, then the Party shall:
 22                      (1) promptly notify in writing the Requesting Party and the Non-
 23                      Party that some or all of the information requested is subject to a
 24                      confidentiality agreement with a Non-Party;
 25                      (2) promptly provide the Non-Party with a copy of the Stipulated
 26                      Protective Order in this Action, the relevant discovery request(s),
 27                      and a reasonably specific description of the information
 28                      requested; and

                                          -9-
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 12 of 16 Page ID
                                 #:4070



  1                      (3) make the information requested available for inspection by the
  2                      Non-Party, if requested.
  3               (c) If the Non-Party fails to seek a protective order from this Court
  4               within 14 days of receiving the notice and accompanying information,
  5               the Receiving Party may produce the Non-Party’s confidential
  6               information responsive to the discovery request. If the Non-Party timely
  7               seeks a protective order, the Receiving Party shall not produce any
  8               information in its possession or control that is subject to the
  9               confidentiality agreement with the Non-Party before a determination by
 10               the Court. Absent a court order to the contrary, the Non-Party shall bear
 11               the burden and expense of seeking protection in this Court of its
 12               Protected Material.
 13     10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 15 Protected Material to any person or in any circumstance not authorized under this
 16 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 17 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 18 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 19 persons to whom unauthorized disclosures were made of all the terms of this Order,
 20 and (d) request such person or persons to execute the “Acknowledgment and
 21 Agreement to Be Bound” that is attached hereto as Exhibit A.
 22     11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 23         PROTECTED MATERIAL
 24         When a Producing Party gives notice to Receiving Parties that certain
 25 inadvertently produced material is subject to a claim of privilege or other protection,
 26 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 27 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 28 may be established in an e-discovery order that provides for production without prior

                                          -10-
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 13 of 16 Page ID
                                 #:4071



  1 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  2 parties reach an agreement on the effect of disclosure of a communication or
  3 information covered by the attorney-client privilege or work product protection, the
  4 parties may incorporate their agreement in the stipulated protective order submitted
  5 to the Court.
  6     12. MISCELLANEOUS
  7         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  8 person to seek its modification by the Court in the future.
  9         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 10 Protective Order, no Party waives any right it otherwise would have to object to
 11 disclosing or producing any information or item on any ground not addressed in this
 12 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 13 ground to use in evidence of any of the material covered by this Protective Order.
 14         12.3 Filing Protected Material. A Party that seeks to file under seal any
 15 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 16 only be filed under seal pursuant to a court order authorizing the sealing of the
 17 specific Protected Material at issue; good cause must be shown in the request to file
 18 under seal. If a Party’s request to file Protected Material under seal is denied by the
 19 Court, then the Receiving Party may file the information in the public record unless
 20 otherwise instructed by the Court.
 21     13. FINAL DISPOSITION
 22         After the final disposition of this Action, within 60 days of a written request
 23 by the Designating Party, each Receiving Party must return all Protected Material to
 24 the Producing Party or destroy such material. As used in this subdivision, “all
 25 Protected Material” includes all copies, abstracts, compilations, summaries, and any
 26 other format reproducing or capturing any of the Protected Material. Whether the
 27 Protected Material is returned or destroyed, the Receiving Party must submit a written
 28

                                          -11-
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 14 of 16 Page ID
                                 #:4072



  1 certification to the Producing Party (and, if not the same person or entity, to the
  2 Designating Party) by the 60 day deadline that (1) identifies (by category, where
  3 appropriate) all the Protected Material that was returned or destroyed, and (2) affirms
  4 that the Receiving Party has not retained any copies, abstracts, compilations,
  5 summaries or any other format reproducing or capturing any of the Protected
  6 Material. Notwithstanding this provision, counsel are entitled to retain an archival
  7 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
  8 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
  9 work product, and consultant and expert work product, even if such materials
 10 contain Protected Material. Any such archival copies that contain or constitute
 11 Protected Material remain subject to this Protective Order as set forth in Section 4
 12 (DURATION).
 13     14. VIOLATION OF ORDER
 14 Any violation of this Order may be punished by any and all appropriate measures
 15 including, without limitation, contempt proceedings and/or monetary sanctions.
 16
 17 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 18
             December 23, 2020
      Dated:________________________
 19
 20
     /s/ Catherine E. Sweetser
    _______________________________
 21
    Catherine E. Sweetser
 22 Attorney for Plaintiffs.
 23
            December 23, 2020
 24 Dated:_________________________
 25
       /s/ A. Patricia Ursea
 26 _______________________________
 27 A. Patricia Ursea
    Attorney for Defendants.
 28

                                          -12-
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 15 of 16 Page ID
                                 #:4073



  1                       LOCAL RULE 5-4.3.4 ATTESTATION
  2       I attest that all counsel concur and have authorized this filing.
  3
  4 Dated: December 23, 2020         SCHONBRUN SEPLOW HARRIS
  5                                  HOFFMAN & ZELDES LLP

  6
                                     By:   /s/ Catherine E. Sweetser
  7                                        Catherine E. Sweetser
                                           Attorney for Plaintiffs.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         -13-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06182-DSF-PLA Document 113 Filed 12/23/20 Page 16 of 16 Page ID
                                 #:4074



  1
  2
  3
  4
  5
  6
  7
                          UNITED STATES DISTRICT COURT
  8
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  9
 10    JANET GARCIA, et at.,                       Case No.: 2:19-cv-06182-DSF-PLA
                                                   Assigned to: District Judge,
 11                              Plaintiffs,       Honorable Dale S. Fischer; Chief
                                                   Magistrate Judge, Honorable Paul L.
 12                      vs.                       Abrams.
 13
       CITY OF LOS ANGELES, et al.,                [PROPOSED] ORDER RE
 14                                                STIPULATED PROTECTIVE
                                                   ORDER
 15                             Defendants..
 16
 17
 18
 19        Having considered the papers, and finding that good cause exists, the Parties’
 20 Stipulated Protective Order is granted.
 21
 22        IT IS SO ORDERED.
 23
 24 Dated:                                     By:__________________________
 25                                               Paul L. Abrams
                                                  United States Chief Magistrate Judge
 26
 27
 28

                                          -14-
                               STIPULATED PROTECTIVE ORDER
